Citation Nr: 9934343	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had periods of active service from March 1955 
until December 
1960, January 1961 until January 1970, and September 1970 
until August 
1974.   The veteran testified at a personal hearing held at 
the RO in June 1994.  The 
veteran and his wife testified at a personal hearing held at 
the RO in September 1997.  Both transcripts are associated 
with the veteran's claims folder.

The veteran was service connected for residuals of a 
hemilaminectomy of the lumbar spine pursuant to a rating 
decision dated in August 1979.  The RO assigned a rating of 
10 percent pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5293 
(1999), effective from January 9, 1979.  The rating was 
increased throughout the years and the veteran's lumbar spine 
disorder is presently evaluated as 60 percent disabling, 
effective from January 1, 1997.  The Board notes that 60 
percent is the maximum evaluation assignable under Diagnostic 
Code 5293.  Since the veteran is currently in receipt of a 60 
percent evaluation, which represents a full grant of 
benefits, this issue need not be addressed by the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993). 


REMAND

The veteran is seeking entitlement to service connection for 
residuals of a cervical spine injury.  

Factual Background

As noted in the introduction, in an August 1979 rating 
decision, service connection was granted for a low back 
disability, residuals of hemilaminectomy.

In October 1991, the veteran filed a claim of entitlement to 
service connection for residuals of a neck injury.  In a 
January 1993 rating decision, the RO denied service 
connection for a neck injury, which was confirmed in a 
January 26, 1993 letter to the veteran.  In March 1993, the 
RO confirmed the denial of service connection for a neck 
injury, which was memorialized in a letter to the veteran 
dated April 5, 1993.  In October 1993, the veteran filed a 
notice of disagreement, in which he specifically disagreed 
with the RO's denial of service connection for a neck injury.  
In February 1994, the RO issued a Statement of the Case as to 
the denial of service connection for residuals of a cervical 
spine injury.  In March 1994, the RO received the veteran's 
substantive appeal in which he stated, "There has been a 
gross misunderstanding regarding my claim.  This claim is for 
an increase on my back condition, which includes neuropathy 
of lower ext[remeties], sexual dysfunction, etc.  . . . 
Schedule me for hearing ASAP."  

In June 1994, the veteran testified at a personal hearing, in 
which the issue presented was service connection for 
residuals of a cervical spine injury.  The hearing officer 
agreed to allow testimony on the issue of an increased 
evaluation of the lumbosacral spine, to include 
unemployability.  The veteran testified as to the issues of 
entitlement to service connection for a cervical spine 
disorder, an increased rating as to the lumbosacral spine, 
and unemployability.  

A June 1994 hearing officer's decision affirmed the denial of 
service connection for residuals of a cervical spine injury.  
The hearing officer noted that at the personal hearing, the 
veteran reopened his claim for an increased evaluation for a 
service-connected hemilaminectomy, and included a request for 
individual unemployability. 
The RO issued a Supplemental Statement of the Case dated in 
September 1994, as to the denial of service connection for 
residuals of a cervical spine disorder.  In November 1994, 
the veteran submitted a letter to the RO in which he stated 
that he was appealing the decision that denied service 
connection regarding a cervical spine (neck) injury.  In 
October 1995, the RO issued a Supplemental Statement of the 
Case, in which it explained the denial of service connection 
for residuals of a cervical spine injury.  In February 1997 
and July 1997, the RO issued Supplemental Statements of the 
Case on this issue.

In September 1997, the veteran and his wife testified at a 
personal hearing held at the RO as to the issue of 
entitlement to service connection for residuals of a cervical 
spine injury or a neck injury.  Of record are VA form 8 and 
an appellate brief which identify the issue on appeal as 
entitlement to service connection for a cervical spine 
injury.


Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302 
(1999), a veteran must file a notice of disagreement with a 
determination by the RO within one year from the date the RO 
mails notice of that determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
a Statement of the Case to the veteran, or within the 
remainder of the one-year period from the date of mailing of 
notification of the determination being appealed, whichever 
ends later.  

Pursuant to 38 C.F.R. § 20.202 (1999), a substantive appeal 
must either indicate that an appeal is being perfected as to 
all issues raised in a Statement of the Case or in a 
Supplemental Statement of the Case, or must specifically 
identify the issues appealed.  The proper completion and 
filing of a substantive appeal is the last action the veteran 
must undertake to perfect an appeal.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. § 7108 (West 1991).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the claim decided upon the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

Analysis

The veteran had one year from January 26, 1993 to file a 
notice of disagreement as to the RO's denial of service 
connection for a neck injury.  The record reflects that in 
October 1993, the veteran timely filed a notice of 
disagreement as to the RO's denial of service connection for 
a neck injury.  After the RO issued a Statement of the Case 
in February 1994, the veteran had 60 days from February 15, 
1994 (the date of the corresponding notice) to file a 
substantive appeal.  38 C.F.R. § 20.302.  

The RO received the veteran's substantive appeal in March 
1994 which is within the 60 day time period.  However, the 
substantive appeal failed to address the cervical spine 
injury, but rather clearly requested an increased rating for 
a service-connected lumbar spine disorder.  In fact, the 
veteran even stated in his substantive appeal that there had 
been a gross misunderstanding regarding his claim, which was 
for an increase as to his back condition.  Since the veteran 
failed to identify the cervical spine injury in his 
substantive appeal, he did not perfect an appeal as to that 
issue.  38 C.F.R. § 20.202.  The January 1993 RO decision 
denying service connection for residuals of a cervical spine 
injury accordingly became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Board notes that the veteran testified at a personal 
hearing in June 1994 
regarding the issue of entitlement to service connection for 
residuals of a cervical spine disorder.  Arguably, the Board 
could accept the hearing testimony as a substantive appeal as 
to the cervical spine injury if it had been timely.  However, 
since the June 1994 hearing was not held within the time 
periods specified under 38 C.F.R. § 20.302, the Board cannot 
accept the hearing testimony in lieu of a written substantive 
appeal.  

In accepting the June 1994 hearing testimony as a new claim 
as to the cervical spine 
injury, the Board notes that the RO issued a June 1994 
hearing officer's decision
which affirmed the denial of service connection for residuals 
of a cervical spine injury.  The RO also issued a 
Supplemental Statement of the Case dated in September 1994.  
Although the veteran submitted a letter to the RO in November 
1994, in which he stated that he was appealing the decision 
that denied service connection regarding a cervical spine 
(neck) injury, what is termed as an "appeal," is actually a 
notice of disagreement.  Therefore, the veteran did not 
perfect his appeal as to this issue.  38 C.F.R. § 20.202.

The filing of a notice of disagreement is sufficient to 
confer appellate jurisdiction on the Board.  Since the 
veteran timely filed a notice of disagreement in November 
1994 with the RO's rating decision as to the second claim for 
service connection for residuals of a cervical spine injury, 
the Board has jurisdiction over this matter which must be 
remanded to the RO for issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the Board is REMANDING this case for the 
following action:

The RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a cervical spine injury on 
the basis of finality of the unappealed 
January 1994 denial of service 
connection.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
Statement of the Case which contains all 
relevant law and VA regulations and the 
veteran should be given appropriate 
opportunity to respond.  If the veteran 
files a substantive appeal, the case 
should then be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




